Citation Nr: 0124249	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Evaluation of ischemic heart disease as a residual of 
beriberi, currently evaluated as 60 percent disabling.

2.  Evaluation of helminthiasis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had pre-war service from November 1941 to 
December 1941, was in beleaguered status from December 1941 
to April 1942, was a prisoner of war (POW) from April to 
December 1942, and was in a no casualty status from December 
1942 to August 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO), which continued a 60 percent evaluation for ischemic 
heart disease and a 10 percent evaluation for helminthiasis.  


FINDINGS OF FACT

1.  Heart disease is manifested by 5METs, ventricular 
hypertrophy, without evidence of congestive heart failure, 
and with left ventricular hypertrophy with an ejection 
fraction of 74 percent, and no syncope. 

2.  Helminthiasis is manifested by no more than moderate 
symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
heart disease have not been met.  38 U.S.C.A. 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 7005 and 
3.321 (2000);Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
helminthiasis have not been met.  38 U.S.C.A. 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 7305 and 
3.321 (2000);Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In his March 2000 claim, the veteran indicated that he was 
seeking increased evaluations for his service-connected 
disabilities.  His statement notes that he was a POW.

By letter dated in May 2000, the veteran's private physician, 
Dr. W. M., stated that the veteran was treated at his clinic 
the same day.  The diagnosis was rheumatoid arthritis.  

The veteran underwent a private chest x-ray examination in 
May 2000.  The conclusion was atheromatous and dilated aorta.  

In a statement in support of his claim received in May 2000, 
the veteran indicated that he had breast pain and backache.  
He stated that he continued to be in poor health.  

By letter dated in June 2000, Dr. W. M. stated that he had 
seen the veteran for a check-up.  He reported that the pain 
persisted in the veteran's knee joints and pubic bones, and 
that he had muscle numbness.  The diagnoses were sciatica 
syndrome and rheumatoid arthritis.  

In a statement received in June 2000, the veteran reported 
that his blood pressure was 200/110, that he had uncontrolled 
muscle chills, and that he was almost paralyzed.  He stated 
that he also suffered from ailments.  

On VA heart examination in August 2000, the veteran 
complained of chest pains off an on, precipitated by effort, 
and relieved spontaneously with medications and rest.  The 
report of examination notes that he took unrecalled 
medications for chest pains.  He reported occasional 
dizziness and "DOB," easy fatigability, and no syncope.  
The report notes that he was able to plant vegetables, sweep 
floors, and walk about 15-20 meters comfortably.  Physical 
examination revealed blood pressure was 130/80, "NS1S2 (-) 
murmurs, AB not palpable."  The examiner reported that there 
were clear breath sounds, and no rales, hepatomegaly or 
edema.  The conclusions on echocardiograph were concentric 
left ventricular hypertrophy with adequate systolic function 
and thickened aorta root.  The diagnoses was ASHD 
(arteriosclerotic heart disease) LVH (left ventricular 
hypertrophy), CRBBB (complete right bundle branch block), FC 
(functional class)-II-B, METs (metabolic equivalents 
(multiples of resting oxygen uptake) level of 4 and EF 
(ejection fraction) of 74%. 

On VA intestine examination in August 2000, the examiner 
stated that the C-file had been reviewed.  Weight loss was 
noted to have been 49.5 kg on VA examination in 1996 and 
presently 46.8 kg.  (The Board notes that the VA examination 
in April 1996 actually reflects a weight of 49 kg).  The 
report of examination notes that there was no nausea or 
vomiting and no locations of fistula, and that there was 
constipation, with bowel movement every 2 days.  Physical 
examination revealed a pinkish palpebral conjunctivae and 
left upper quadrant (LUQ) pain.  The report notes that he was 
diagnosed as having nephrolithiasis.  The examiner reported 
no current treatment.  Clinical tests revealed Trichuris 
trichiura-eggs and Strongyloides stercoralis-larvae.  The 
diagnosis was helminthiasis, intestinal parasitism.  

In a December 2000 letter, the veteran indicated that he had 
applied for Social Security Administration benefits.  He 
stated that he was denied benefits.  

By letter dated in May 2001, Dr. W. M. stated that he had 
been treating the veteran for 18 months.  He stated the 
veteran was diagnosed with rheumatoid arthritis and chronic 
upper urinary tract infections.

In his substantive appeal, VA Form 9, received in August 
2001, the veteran indicated that his symptoms associated with 
helminthiasis had increased from moderate to severe.  He 
further indicated that his heart disease was 100 percent 
disabling.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Effective January 12, 1998, arteriosclerotic heart disease 
(coronary artery disease) with documented coronary artery 
disease or hypertensive heart disease will be rated as 10 
percent disabling if the testing shows a workload of greater 
than 7 METs but not greater than 10 METs, dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication is 
required.  A 30 percent rating will be assigned where testing 
discloses a workload of greater than 5 METs but not greater 
than 7 METs, dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray. A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. Part 4, Codes 7005, 7007 (2000).

The veteran's helminthiasis is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7324.  Under Diagnostic Code 7324, intestinal 
or hepatic distomiasis is ratable as noncompensably disabling 
when there are mild or no symptoms.  A 10 percent rating is 
assignable where there are moderate symptoms.  A 30 percent 
evaluation is assignable with severe symptoms.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, codified at 38 (U.S.C. A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001); 66 Fed Reg. 
45,620 (Aug 29, 2001) (codified at 38 C. F. R. § 3.159 
(2000), (hereinafter "VCAA").  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA and 
the regulations, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the veteran was notified in the December 
2000 RO decision of the reasons and bases for the denial of 
his claims.  He was further notified of this information in 
the July 2001 statement of the case.  In addition, he was 
afforded the opportunity to attend a personal hearing.  The 
Board concludes that the discussions in the December 2000 RO 
decision, as well as in the statement of the case, which were 
both sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 U. 
S. C. A. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The record reflects that the 
veteran was afforded VA medical examinations.  While the 
veteran stated that he had applied for SSA disability 
benefits, he indicated that he was denied based on lack of 
citizenship.  In any case, he has not indicated that there 
are any pertinent medical records in association with his 
application for SSA benefits.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Ischemic heart disease

The Board of Veterans' Appeals addressed the issue of an 
increased evaluation for ischemic heart disease in April 
1999.  The benefit sought on appeal was denied.  Since that 
determination, the veteran has filed a claim and has 
appealed.  

The veteran's ischemic heart disease is currently evaluated 
as 60 percent disabling.  In order to warrant an evaluation 
of 100 percent, a showing of chronic congestive heart failure 
is required, or; workload of 3METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. Part 4, Codes 7005 (2000).  On VA 
examination in August 2000, there was a workload of 4METs.  
Echocardiograph revealed left ventricular hypertrophy with an 
ejection fraction of 74 percent.  The examiner did not report 
chronic congestive heart failure.  

The veteran is competent to report that he is worse.  
However, he is not competent to interpret examination results 
or conduct such examinations.  The Board concludes that the 
examination results, prepared by a competent medical 
professional is more probative of the degree of the veteran's 
impairment than his own unsupported statements.  The 
preponderance of the evidence is against the claim.  
Consequently, the veteran's claim for increased evaluation 
for heart disease is denied.  

The Board notes that the veteran was a prisoner of war and we 
accept that he experienced hardships.  We also accept his 
statement that he was compensated for his inhumane treatment.  
It is because of his prisoner of war status that service 
connection for a heart disease was granted.  However, his 
evaluation is based on the degree of current impairment by 
comparing the evidence with the rating schedule.  

Helminthiasis

The RO has rated this disability by analogy to distomiasis.  
38 C.F.R. § 4.20.  The veteran's helminthiasis is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7324.  On VA examination in August 2000, the 
veteran denied nausea, vomiting, and there were no locations 
of fistula.  While there was a weight loss of 3 kg this was 
over an approximately 4-year period.  While the report notes 
pinkish palpebral conjunctivae and left upper quadrant pain, 
the examiner did not attribute this to helminthiasis.  There 
was no evidence of malnutrition, anemia or debility, and no 
current treatment to comment upon.  While the veteran 
asserted that his symptoms were severe, the Board finds the 
medical evidence to be more probative.  The Board finds that 
the preponderance of the evidence is against the claim.  
Consequently, the veteran's claim for increased evaluation 
for helminthiasis is denied.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is in order.  The evidence 
failed to show that the veteran's heart disease or 
helminthiasis has in the past caused marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In sum, there 
is no medical opinion of record to the effect that the 
veteran's service-connected heart disease or helminthiasis 
results in marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  


ORDER

An increased evaluation for ischemic heart disease is denied.

An increased evaluation for helminthiasis is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

